Name: Commission Regulation (EEC) No 1864/85 of 3 July 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 174/42 Official Journal of the European Communities 4. 7. 85 COMMISSION REGULATION (EEC) No 1864/85 of 3 July 1985 fixing the amount of the subsidy on oil seeds Whereas, for the period 19 to 25 June 1985, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1121 /85 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 1297/85 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 1 121 /85 Q, as last amended by Regulation (EEC) No 1789/85 (8) ; Whereas the target price and the monthly increments in the target price of sunflower seed for the 1985/86 marketing year have been fixed in Regulations (EEC) No 1489/85 (9), and (EEC) No 1490/85 ( 10) ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for September, October, November and December 1985 for colza and rape seed, the amount of the subsidy in the case of advance fixing for July, August, September, October, November and December 1985 for colza and rape seed has been obtainable only provisionally on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto . 2 . The amount of the subsidy in the case of advance fixing for July, August, September, October, November and December 1985 for colza and rape seed will , however, be confirmed or replaced as from 4 July 1985 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for September, October, November and December 1985 for colza and rape seed. (') OJ No 172, 30 . 9 . 1966, p. 3025/66 . (2) OJ No L 26, 31 . 1 . 1985, p. 12 . (3) OJ No L 132, 21 . 5 . 1983, p. 33 Article 2 This Regulation shall enter into force on 4 July 1985. (4) OJ No L 137, 27 . 5 . 1985, p. 1 . 0 OJ No L 167, 25 . 7 . 1972, p. 9 . (*) OJ No L 143, 30 . 5 . 1984, p. 4 . 0 OJ No L 118 , 1 . 5 . 1985, p. 32 . (8) OJ No L 169, 29 . 6 . 1985, p. 32. (?) OJ No L 151 , 10 . 6 . 1985, p. 13 . 10) OJ No L 151 , 10 . 6 . 1985, p. 14 . ('  ) OJ No L 266, 28 . 9 . 1983, p. 1 . 4. 7. 85 Official Journal of the European Communities No L 174/43 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 3 July 1985. For the Commission Frans ANDRIESSEN Vice-President No L 174/44 Official Journal of the European Communities 4. 7. 85 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 11,587 0 ) 12,290 (') 11,777 (  ) 12,613 (1) 13,317 13,837 (  ) 2. Final aids ||\I Seeds harvested and processed in : l\ l\  Federal Republic of Germany (DM) 30,00 (&gt;) 31,63 (') 30,51 (') 32,70 (') 34,36 (') 36,27 (')  Netherlands (Fl) 33,81 ( ») 35,64 (') 34,34 (') 36,80 (') 38,67 ( ¢) 40,74 (')  BLEU (Bfrs/Lfrs) 537,77 (') 570,40 (') 546,59 (') 584,03 (') 616,71 (') 630,69 (')  France (FF) 77,46 (') 82,46 (') 78,22 (') 83,12 (') 88,07 (') 91,73 (')  Denmark (Dkr) 97,50 (') 103,42 (') 99,10 (') 106,14 (') 112,06 (') 115,72 (')  Ireland ( £ Irl) 8,692 (') 9,219 (') 8,829 (') 9,393 (') 9,921 (') 10,159 (')  United Kingdom ( £) 8,157 (') 8,572 ( ¢) 8,284 (') 8,792 (') 9,223 (') 9,310 (')  Italy (Lit) 17 046 (') 18 087 (') 17 048 (') 18 028 (') 19 075 (') 19 539 (')  Greece (Dr) 1 177,71 (') 1 249,83 (') 1 197,08 (') 1 282,72 ( ¢) 1 354,81 (') 1 408,03 (') (') On the basis of the Commission s last proposal concerning the indicative price and subject to confirmation by the Council s decision . ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 22,947 18,387 18,124 19,397 20,012 2. Final aids || Seeds harvested and processed in : ||||  Federal Republic of Germany (DM) 57,38 46,50 45,93 49,16 50,62  Netherlands (Fl) 64,65 52,40 51,71 55,34 56,99  BLEU (Bfrs/Lfrs) 1 065,01 853,37 841,17 898,74 927,28  France (FF) 148,37 124,63 122,16 130,06 134,36  Denmark (Dkr) 193,10 154,73 152,51 163,23 168,40  Ireland ( £ Irl) 17,213 13,792 13,589 14,474 14,935  United Kingdom ( £) 15,303 12,481 12,326 13,095 13,476  Italy (Lit) 30 754 27 105 26 407 28 011 28 922  Greece (Dr) 1 627,61 1 872,69 1 845,71 1 976,15 2 039,09 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,248260 2,241540 2,236140 2,229270 2,229270 2,211230 Fl 2,534630 2,529950 2,526310 2,521010 2,521010 2,507270 Bfrs/Lfrs 45,273400 45,262200 45,271900 45,250500 45,250500 45,256600 FF 6,856160 6,863550 6,874220 6,880050 6,880050 6,909340 Dkr 8,068200 8,076560 8,082740 8,081890 8,081890 8,092700 £ Irl 0,717445 0,718613 0,720183 0,720866 0,720866 0,724067 £ 0,567272 0,569152 0,571064 0,572281 0,572281 0,576290 Lit 1 435,27 1 441,32 1 441,99 1 453,31 1 453,31 1 471,98 Dr 100,109800 100,04270 100,02430 99,942300 99,942300 99,860000